DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues: 
Claims 29 and 31 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant has (i) amended claim 40 to include the allowable subject matter of claim 29 and (ii) added new claim 41, which includes the allowable subject matter of claim 31.

Examiner’s Response:
Examiner notes that the amendments do not include the indicated allowable subject matter along with all of the intervening claims as indicated.  The claims have been examined as a change in the scope of the invention as the material is different than what was previously allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “the container” with no prior mentioning of a container.  There appears to be missing subject matter and it is unclear as to what container is being claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orlando Chadwick (2,729,366 – hereinafter Chadwick) in view of James Graff (4,611,727 – hereinafter Graff) and McAnally et al. (5,688,030 – hereinafter McAnally).
Re Claim 21:
Chadwick discloses a pill dispensing device, comprising: a portable housing enclosure comprising a top portion (near 14, 16) and a bottom portion (near 10); and a locking mechanism (at 16) configured to secure the top portion (near 14, 16) to the bottom 

Graff teaches top (18) and bottom (24, 32) flanges (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chadwick with that of Graff to provide a particular structural design choice configuration for aesthetic purposes.

McAnally teaches a circumferential groove (defined between 24a, 24b and surface 20) (see Figs. 2-4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chadwick with that of Graff and McAnally to provide an alternative attachment formation for a supporting type pin as known within the art.

Further Re Claim 22:


Re Claim 41:
Chadwick discloses a pill dispensing device, comprising: a portable housing enclosure comprising a top portion (near 14, 16) and a bottom portion (near 10); and a locking mechanism (at 16) configured to secure the top portion (near 14, 16) to the bottom portion (near 10), wherein the locking mechanism (at 16) comprises a top flange (16), a spacer (14), a locking ring (13), and a bottom flange (10), wherein the top flange (16) comprises a plurality of pins (at 19) extending therefrom, wherein an end of the plurality of pins (at 19) comprises a groove (defined by hook member), wherein the bottom flange is disposed about the container, wherein the bottom flange (10) comprises a plurality of bores (20) configured to receive the ends of the plurality of pins (at 19), wherein the spacer (14) comprises a plurality of passages (top opening and bottom openings 15), wherein the locking ring (13) comprises a plurality of openings (21), wherein the locking mechanism comprises a locked position in which the top portion (near 14, 16) is locked to the bottom portion (near 10), wherein when in the locked position, the grooves disposed about the ends of the plurality of pins align with the locking ring, and wherein the locking ring (13) is configured to be rotated so that a portion (at 21) of the locking ring (13) extends into each groove in the plurality of pins (see Fig. 4) (see Figs. 1-8), but fails to teach a circumferential groove.



McAnally teaches a circumferential groove (defined between 24a, 24b and surface 20) (see Figs. 2-4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Chadwick with that of Graff and McAnally to provide an alternative attachment formation for a supporting type pin as known within the art.


Claims 23-28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chadwick in view of Graff and McAnally and further in view of Moulding, Jr. et al. (4,460,106 – hereinafter Moulding).

Re Claims 23 and 24:
Chadwick in view of Graff and McAnally teaches the device of claim 22, but fails to teach wherein the container is sized and shaped to receive a bottle therein.

Moulding teaches wherein a container (10) is sized and shaped to receive a bottle (C) therein (see Fig. 1) (see Figs. 1-8).  Therefore, it would have been obvious for one of 

Further Re Claim 25: 
Chadwick discloses wherein the bottom flange (10) comprises a plurality of bores (20) configured to receive the ends of the plurality of pins (at 19) (see Figs. 1-8).

Further Re Claim 26:
Chadwick discloses wherein the spacer (14) comprises a plurality of passages (top opening and bottom openings 15) (see Figs. 1-8).

Further Re Claims 27, 28, and 30:
Chadwick discloses wherein the locking ring (13) comprises a plurality of openings (21) (see Figs. 1-8).




Allowable Subject Matter
Claim 40 is allowed.
Claims 29 and 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        





/K.L.R/Examiner, Art Unit 3651